Citation Nr: 1718366	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1963 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The matter was previously remanded by the Board in a December 2014 decision, and has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2. The Veteran has been diagnosed with a depressive disorder that is as likely as not etiologically related to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Here, the disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C.A. §§ 5103, 5103A.

Service Connection for an Acquired Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a preliminary matter, although the issue in this case is characterized as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and depression, the record contains no evidence that the Veteran carries a current PTSD diagnosis.  As the presence of a current diagnosis is a lynchpin of service connection, there can be no finding of entitlement to service connection for PTSD.  

The Veteran asserts his current psychiatric disability had its onset in and is related to his active service.  Psychiatric treatment records as well as statements submitted in support of the Veteran's application for benefits in the instant case trace the onset of depressive symptoms to an episode during service wherein the Veteran was investigated for an alleged security breach.  Although he was ultimately cleared of wrongdoing, the Veteran has consistently stated his psychiatric symptoms have been present ever since the incident.  This incident is established by the record, and thus, in service incurrence of an injury is established.

March 2011 VA treatment records reveal a diagnosis of depressive disorder, and show the Veteran advanced complaints of continuous psychiatric symptoms since service.  Among the symptoms observed by providers were flat affect and depressed mood.  Records from May, June, August, and November 2011 show the Veteran pursued individual counseling and was prescribed psychotropic medication to treat his depression.  During this period, his statements with respect to the provenance of his symptoms were consistent.

Nevertheless, a November 2011 VA examiner opined that although the Veteran did indeed suffer from depression, the lack of continuous treatment since separation, and the other potential factors associated with his depression, including family and financial concerns, suggested it was less likely than not that his condition related to his active service.  The Board gives this opinion little weight, as it discounts entirely, and without explanation, the Veteran's consistent contentions of symptoms since service, and incorrectly suggests that the presence of additional contributory factors precludes a finding that the Veteran's depression was incurred in or related to his service.  

A second VA examination, conducted in February 2015, yielded a similar opinion, the examiner stating that, in addition to his lay statements, "[t]here is no collateral information that would suggest that [the Veteran] had a depressive or anxiety disorder while on active duty.  Further...there is absolutely no indication that [symptoms, if any] persisted past his period of active service."  The examiner also cited the Veteran's lack of treatment for psychiatric problems after separation.  However, this opinion too fails to furnish an explanation as to why the Veteran's lay statements are not to be believed.  Since it is symptoms, and not treatment, that is the important factor, the Board finds this examination to have little probative value. Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).

In revieweing the record, the Board finds the Veteran's statements of symptoms and onset of depression in service and since service credible and competent, particularly in light of the consistency of the Veteran's account, both in his statements to providers in the clinical setting, and in submissions in support of his application for benefits in the instant case. Further, the Veteran's contentions are supported by numerous lay statements.  A June 2015 lay statement from ER confirms the Veteran's personality changed radically after separation, noting he no longer socializes and has become withdrawn.  A June 2015 lay statement from AS confirms this account, as does a May 2015 lay statement from RW.  These lay statements are competent, as they describe the Veteran's observable behavior, a matter within the purview of lay observers, and the Board finds them credible, as they are consistent not only amongst each other, but with the Veteran's consistent statements to providers.  As noted, the Board also finds the Veteran's statements competent and credible, as they have been consistent through the entirety of the appeal period, and are supported by information, including investigation reports, in his service personnel records.  

In sum, the record establishes a current psychiatric disability, specifically depressive disorder.  The Veteran has competently and credibly reported his observable symptomatology and traced its onset to service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His account is supported by numerous competent and credible lay statements, and is further buoyed by his earnest treatment efforts during the appeal period.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


